Citation Nr: 1749477	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist phlebitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist phlebitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervicitis and squamous metaplasia, or residuals of such.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand contusion.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rhinitis.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability (residuals of a left ankle sprain).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of skull fracture/concussion.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for hypoglycemia/glucose intolerance (now claimed as borderline diabetes). 

12.  Entitlement to an increased rating for traumatic arthritis of the right thumb, evaluated as noncompensable.

13.  Entitlement to an increased rating for traumatic arthritis of the left thumb, evaluated as noncompensable.

14.  Entitlement to a compensable initial rating for thoracic outlet syndrome.

15.  Entitlement to an increased rating for carpal tunnel syndrome of the left extremity, currently evaluated as noncompensable.

16.  Entitlement to an increased rating for carpal tunnel syndrome of the right extremity, currently evaluated as noncompensable.

17.  Entitlement to an increased rating for right elbow tendonitis, currently evaluated as 10 percent disabling.  

18.  Entitlement to an increased rating for left hip disability, evaluated as noncompensable prior to August 19, 2015, and as 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973 and had periods of service in the Air National Guard between February 1986 and June 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office RO in St. Petersburg, Florida.

These matters were previously before the Board in May 2014, when the Board reopened the claim of entitlement to service connection for hypoglycemia/glucose intolerance, and remanded it along with the other issues.  In a March 2017 rating decision, the RO granted service connection for sinusitis (which had been on appeal, and granted a 10 percent rating for left hip impairment effective from August 19, 2015).  


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO denied service connection for phlebitis of the right wrist.  

2.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for phlebitis of the right wrist. 

3.  In an unappealed July 2004 rating decision, the RO denied service connection for phlebitis of the left wrist.  

4.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for phlebitis of the left wrist. 

5.  In an unappealed July 2004 rating decision, the RO denied service connection for cervicitis and squamous metaplasia, or residuals of such.

6.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for cervicitis and squamous metaplasia, or residuals of such.

7.  In an unappealed July 2004 rating decision, the RO denied service connection for a right hand contusion.

8.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection a right hand contusion.

9.  In an unappealed July 2004 rating decision, the RO denied service connection rhinitis.  

10.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for rhinitis.

11.  In an unappealed July 2004 rating decision, the RO denied service connection for a left knee disability.

12.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a left knee disability.

13.  In an unappealed July 2004 rating decision, the RO denied service connection for a left ankle disability (residuals of a left ankle sprain).

14.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a left ankle disability (residuals of a left ankle sprain).

15.  In an unappealed July 2004 rating decision, the RO denied service connection for residuals of a skull fracture.

16.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of skull fracture.

17.  The most probative evidence of record is against a finding that the Veteran has residuals of skull fracture causally related to active service. 

18.  In an unappealed July 2004 rating decision, the RO denied service connection for a right shoulder disability.

19.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for a right shoulder disability. 

20.  In an unappealed July 2004 rating decision, the RO denied service connection for a left shoulder disability.

21.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

22.  The most probative evidence of record is against a finding that the Veteran has a left shoulder disability causally related to, or aggravated by, active service.

23.  The most probative evidence of record is against a finding that the Veteran has hypoglycemia/glucose intolerance causally related to, or aggravated by, active service. 

24.  The Veteran contends that she has pain and weakness in the right and left thumbs; she is able to touch her thumbs to the opposing fingers with no gap and her symptoms have not been shown by competent credible evidence to be so severe that amputation with prosthesis would equally serve the Veteran. 

25.  The Veteran's thoracic outlet syndrome has been clinically found to be asymptomatic despite her contentions as to symptoms such as numbness, tingling, incoordination, and weakness. 

26.  The most probative evidence of record reflects that the Veteran's right and left carpal tunnel syndrome is asymptomatic despite her contentions as to symptoms such as numbness, tingling, incoordination, and weakness. 

27.  The Veteran's right elbow tendonitis does not cause flexion limited to 90 degrees, or extension limited to 45 degrees or greater, 

28.  The Veteran's left hip disability does not cause flexion limited to 45 degrees or less, or extension limited to 5 degrees; the earliest ascertainable evidence of pain of the left hip during the rating period on appeal is April 5, 2010.



CONCLUSIONS OF LAW

1.  Evidence received since the last final denial on the issue of service connection for right wrist phlebitis is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016). 

2.  Evidence received since the last final denial on the issue of service connection for left wrist phlebitis is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

3.  Evidence received since the last final denial on the issue of service connection for cervicitis and squamous metaplasia, or residuals of such is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

4.  Evidence received since the last final denial on the issue of service connection for a right hand contusion is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

5.  Evidence received since the last final denial on the issue of service connection for rhinitis is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

6.  Evidence received since the last final denial on the issue of service connection for a left knee disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

7.  Evidence received since the last final denial on the issue of service connection for a left ankle disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

8.  Evidence received since the last final denial on the issue of service connection for residuals of a skull fracture is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

9.  The criteria for service connection for residuals of a skull fracture/concussion have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

10.  Evidence received since the last final denial on the issue of service connection for a right shoulder disability is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

11.  Evidence received since the last final denial on the issue of service connection for a left shoulder disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 

12.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

13.  The criteria for service connection for diabetes/hypoglycemia/glucose intolerance have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

14.  The criteria for a 10 percent rating and no higher for traumatic arthritis of the right thumb have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010-5228 (2016). 

15.  The criteria for a 10 percent rating and no higher for traumatic arthritis of the left thumb have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010-5228.

16.  The criteria for a compensable initial rating for thoracic outlet syndrome have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.104, DCs 7113-5021, 5003, 5010-5228, and § 4.124a, DCs 8510- 8519 (2016).

17.  The criteria for a compensable rating for carpal tunnel syndrome on the left have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.124a, DC 8515.

18.  The criteria for a compensable rating for carpal tunnel syndrome on the right have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.124a, DC 8515.

19.  The criteria for a rating in excess of 10 percent for right elbow tendonitis have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.71a, DC 5206 (2016).

20.  The criteria for a 10 percent rating, and no higher, for left hip disability from April 5, 2010 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.59, 4.71a, DC 5250-5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In its May 2014 remand, the Board directed that the RO obtain any relevant VA treatment records from 2004 from the Gainesville VA Medical Center (VAMC).  The claims file includes VA correspondence notifying the Veteran that, after further effort, it has been unable to obtain any such records from 2004 to 2007, and requesting her to provide any copies which she might possess.  As these records are unavailable, VA has no further duty to assist with regard to any such records.

The Board acknowledges the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court discussed 38 C.F.R. § 4.59.  The examination findings for the Veteran disabilities do not note passive range of motion.  Importantly, the Veteran's range of motion would naturally be greater under passive movement (i.e. when it is being moved for her by the physician) than with active motion; thus, the range of motion which could potentially provide her with the highest level of compensation is the active movement, which is noted in the record.  A remand to obtain another examination would serve no useful purpose and would merely delay adjudication of the claims which have now been pending for a decade.  In addition, neither the Veteran nor her representative has requested another examination for any disability.

The record reflects that in approximately 2012, the Veteran began receiving Social Security Administration (SSA) benefits due to a nonservice-connected right hip disability.  The Veteran has not averred and the record does not reflect that there are SSA records which would be useful in the adjudicating the issues on appeal.  Thus, VA does not have a duty to obtain them.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran had active duty from July 1971 to May 1973.  She also had subsequent periods of National Guard service.  The basic entitlement statute provides for compensation for personal injury suffered or disease contracted, or for aggravate of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  

"Active military, naval, or air service, includes (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24)(A)(C).  The last two periods, for members of the National Guard of any state, encompass duty in drills, field exercises, arms competitions, or military schools when required by federal law.  38 U.S.C.A.§ 101(20), (22)(C), 23 (C).  

Stated more simply, only disabilities during certain periods of the appellant's service in the Florida National Guard would be eligible for service connection.  In Allen v. Nicholson, 21 Vet.App. 54 (2007), the Court analyzed the relevant statutes, regulations, and case law relating to National Guard service.  Although recognizing that a person enlisted in a State National Guard unit is simultaneously enlisted in the National Guard of the United States, the Court noted that the person is only considered to be serving in the latter capacity when formally called into such service. Id. at 57 (citing Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003)).  At all other times, the enlisted National Guard member is considered to be in the State militia or in civilian status, neither of which qualifies as active military service for purposes of veterans benefits. Id. at 57-58 ("[T]o have basic eligibility for veterans benefits based on a period of duty as a member of a [S]tate Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States or must have performed 'full-time duty' under the provisions [cited in 38 U.S.C. § 101(22)(C), (23)(C)].").  

The Veteran had active duty for training from February 18, 1989 to February 17, 1992 based on her AGR (Active Guard Role).  Orders dated in December 1988 reflect that the service will be under 32 U.S.C. § 502(f).

The Veteran also had active duty for training from December 1, 1997 through May 31, 2004 based on her AGR role.  Orders dated in November 1997 reflect that the Veteran was ordered to an AGR (Active Guard Reserve) from December 1, 1997 through November 30, 2001 under 32 U.S.C. § 502(f) while serving in the continental United States, and her status would automatically be under 10 U.S.C. § 672(d)  for any temporary duty outside the continental United States (OCONUS).  Amended orders dated January 2004 reflect that her earlier order was amended to read that her duty was from December 1, 1997 through May 31, 2004.

Since 1964, there has been authority, under 32 U.S.C. 502(f), to assign to full-time operational duty National Guard members who provide full-time support to the Guard components, even though they are not activated.   Full-time National Guard service is considered ADT (active duty training) under 38 U.S.C. 101(22)(C) if performed under 32 U.S.C. 316, or 32 U.S.C. 502, 503, 504, or 505.  This is true regardless of whether the member is performing operational duty, including AGR, and ADS, or undergoing training.  National Guard service does not meet the definition of active military, naval, or air service under 38 U.S.C. 101(22) unless the member or former member is disabled or dies due to injury (applies to both INACDUTRA and ACDUTRA) or disease (for ACDUTRA only) incurred or aggravated during service and, therefore, subject to an exception outlined in 38 U.S.C. 101(24) or 38 U.S.C. 106(b)(3).  See M21-1, Part III, subpart ii, 6.A.4.b.

NME - Bilateral Phlebitis of wrist

In an unappealed July 2004 rating decision, the RO denied service connection for bilateral phlebitis (inflammation of the veins) of the wrists.  At the time of the last final denial, the record included STRs which reflected that the Veteran was seen on several occasions from August 1989 through September 1989 for right wrist phlebitis, which was noted to be resolving.  The RO also noted a June 2003 STR which reflected left wrist phlebitis without follow-up complaints or treatment.  The RO found no permanently chronic or recurrent disability of phlebitis on either the left or the right.

A July 2004 examination report for retirement and VA purposes reflected that the Veteran reported that she had had occasional episodes of phlebitis in her hands while being treated for IV therapy over the years.  It was noted that the Veteran was asymptomatic at the examination, and was not taking any medication for the prior problem.  She was diagnosed with status post phlebitis of the hands which was well healed.  No new and material evidence was submitted with respect to this claim within a year of the notice of the decision.

In 2007, the Veteran filed to reopen the previously denied claims but failed to allege, or provide evidence, of specific incidents of residuals of phlebitis.  The claims file includes numerous clinical records added to the record since the last final denial; however, they are negative for residuals of phlebitis or current diagnoses of phlebitis related to, or aggravated by, service or a service-connected disability.  Thus, because the new evidence does not provide evidence of a current disability it is not material.

The Board finds that, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), new and material evidence has not been received.  The claims are not reopened.

NME - cervicitis and squamous metaplasia

In an unappealed July 2004 rating decision, the RO denied service connection because although there was treatment for the condition in December 1995, no permanent chronic disability was shown in service or on the 2004 examination for retirement and VA purposes.

The clinical records in evidence at the time of the last final denial reflect that endocervical and/or squamous metaplastic cells were present upon gynecological examination in 1993.  (See January 1994 report of a December 1993 examination report).  In addition, a June 1996 LabCorp record reflects that no abnormal cells were identified up a cervical smear, and another June 1996 record reflects benign squamous epithelium and chronic cervicitis and squamous metaplasia.  A diagnosis of "leukoplakia s/p cryo" was made.  A February 1997 record reflects that the Veteran's cervical cytologic material was within normal limits.

A January 2004 VA examination report reflects that the Veteran reported an abnormal Pap smear (chronic cervicitis and squamous metaplasia) test in 1993, was followed by OB/GYN and had two surgical procedures, and was currently asymptomatic with her September 2003 Pap smear being normal.  The diagnosis was that the condition was resolved as evidenced by seven years of normal PAP exams.  No new and material evidence was submitted with respect to this claim within a year of the notice of the July 2004 decision.

Evidence added to the record since the 2004 denial includes additional clinical records to include a normal Pap smear in August 2006 (Gainesville Family Physicians, P.A.), normal Pap smears negative for cytology in 2010 and 2011 (VA facility), and reports of normal Pap smears since the early 1990s after surgery (October 2013 VA record.) 

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  The clinical records are new in that they were not previously in evidence, but they are not material as there is still no evidence of a current disability causally related to active service, or of residuals of a disability incurred in active service.  Thus, the claim is not reopened. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 


NME - Right hand contusion

In an unappealed July 2004 rating decision, the RO denied service connection for a right hand contusion because, although the Veteran was treated in October 1986 for a right hand contusion after hitting her hand on a swimming pool wall, there was no permanent chronic disability, and no fracture anywhere in the hand except for the thumb. 

Evidence at the time of the last final denial includes an October 1986 treatment record which notes that the Veteran's right hand had struck the pool wall.  She had no swelling or discoloration but it was tender between the thumb and first finger.  February 1987 records reflect she had pain in her hand of undetermined etiology.  X-rays were negative and all tendons and muscles were normal.  It was noted that she had no structural abnormalities.  The assessment was right hand pain since hitting it on side of pool in September 1986; it was recommend that a rheumatology consult be done because of positive ANA results.  A January 2004 examination report for retirement and VA purposes reflects that the Veteran's right hand was negative for swelling or deformity.  No new and material evidence was submitted with respect to this claim within a year of the notice of the July 2004 decision.

Evidence added to the record since the last final denial includes the Veteran's reports of hand pain and numerous clinical records.  The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  Although there are new medical records and the Veteran has reports of difficulty with her hand, the evidence is not material as it does not indicate that she has a disability associated with the 1986 contusion, other than the ones for which she is already in receipt of service connection.  (The Veteran is already in receipt of service connection for traumatic arthritis of the right thumb and right wrist carpal tunnel syndrome.)  Thus, the claim is not reopened.   


NME - Rhinitis

In a July 2004 rating decision, the RO denied service connection for rhinitis.  The RO noted that although there is a record of treatment in service for rhinitis between 1987 and 2003, no permanent chronic disability was shown by the service medical records or demonstrated by evidence at the 2004 examination.  The RO also found that there was no chronic increase in a preexisting disability.

The evidence at the time of the last final denial included clinical records which note rhinitis (e.g. April 1987 (pinprick test positive for Bahia, dog, cat, histamine) October 1987 (allergic rhinitis); March 1988 (asthma and rhinitis); July 1989 (allergic rhinitis); a prick test record reflects positive for mite and horse; November 1989 (history of allergic rhinitis); May 2002 (symptoms suggestive of allergic and vasomotor rhinitis, and that she will be started on Zyrtec and Flonase); October 2003 (allergic rhinitis).)

The Veteran's February 1973 report of medical history for discharge purposes reflects that she denied hay fever.  The only allergic reaction mentioned was an allergy to Ampicillin in 1972.  A May 1995 hearing conservation examination record reflects that the Veteran reported that she had allergies.  The Veteran's July 1995 report of medical history reflects that she denied all symptoms; it was noted that she had no difficulty and qualifies for her periodical physical. 

Evidence added to the record since the last final denial includes clinical records which note that the Veteran has allergies for which she takes medication.

A January 2017 DBQ (Disability Benefits Questionnaire) report reflects sinusitis and a finding that there was no objective evidence to support a diagnosis of rhinitis at the time of examination. 

The Board finds that new and material evidence has not been received to reopen the previously denied claim.  There is still new evidence in the record which indicates that the Veteran has rhinitis due to, or aggravated, by active service.  Thus, the claim is not reopened.

NME - Left Knee

In an unappealed July 2004 rating decision, the RO denied service connection for a left knee disability because although the Veteran had complaints of the left knee in service there was no chronic disability shown, no complications from a snake bite, and no radiology evidence of a disability.  

At the time of the last final denial, the evidence included clinical records which note Veteran reported complaints of the left knee (e.g. March 1986 (fell from horse), April 1986, June 1986, January 1987, September 1987).  In May 1990 and July 1995 reports of medical history, the Veteran denied having a trick or locked knee.

The January 2004 examination report reflects that the Veteran reported that she had been bitten by a cottonmouth in the left knee in 1986.  It was noted that the Veteran was asymptomatic and not taking any medication.  No new and material evidence was submitted with respect to this claim within a year of the notice of the July 2004 decision. 

Evidence added to the record since the last final denial includes clinical evidence involving a fall in her yard, in which she injured her left knee (2011), and an injury to her left lower leg when she fell in December 2005 (See January 2006 record) but still had full range of motion of the left knee with no effusion and a nontender knee.

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  The clinical records are new in that they were not previously in evidence, but they are not material as there is still no evidence of a current left knee disability which may be causally related to active service, or of residuals of a disability incurred in active service.  Thus, the claim is not reopened. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 

NME - Left Ankle Sprain

In an unappealed July 2004 rating decision, the RO denied service connection because although there was a record of treatment for a left ankle sprain in March 2003, there was no permanent chronic disability shown in service or on the 2004 examination.  

Evidence at the time of the last final denial included STRs as well as the 2004 VA examination which reflected that the Veteran had had excellent results with physical therapy after a sprain in April 2003, that she was asymptomatic, and that she had no complaints.  Upon examination, there was no swelling and the Veteran had a full range of motion without pain, and a normal gait.  No new and material evidence was submitted with respect to this claim within a year of the notice of the July 2004 decision.

The evidence added to the record since the last final denial includes numerous clinical records.  A January 2006 record reflects that the Veteran had fallen into a wagon and hurt her lower leg.  It was noted that her left ankle had full range of motion.  Records in 2006, 2007, and 2009  reflect pain in the right ankle, but are negative for complaints of the left ankle.  

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  The clinical records are new in that they were not previously in evidence, but they are not material as there is still no evidence of a current disability causally related to active service, or of residuals of a disability incurred in active service.  Thus, the claim is not reopened. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 

NME - Fractured skull/concussion residuals

In an unappealed July 2004 rating decision, the RO denied service connection because clinical testing in September 1992 and August 1993 was not supportive of a fractured skull.  

A DD Form 1569 (Incident/Complaint Report) reflects that the Veteran reported that on September 11, 1992 (Friday) while in Pompano Beach, Florida, she was assaulted.  The next morning (Saturday), she departed for Tampa, and the next day (Sunday) returned to Jacksonville where she sought treatment at NAS Jacksonville hospital for a severe headache.  A September 13, 1992 Naval Hospital record reflects that the Veteran presented to the emergency department and reported having been assaulted two days prior.  She was initially diagnosed with a possible skull fracture upon x-ray.  However, a September 14, 1992 Baptist Medical Center record reflects that a CT scan reflected a normal brain with no fracture visible.

An August 1993 STR reflects that the Veteran sought treatment and reported that she thought that she had "refractured her skull again" when her twenty two month old son hit her head with his head.  A CT scan was normal.  (See September 1, 1993 record.)

A July 1995 Report of medical examination is negative for any head abnormality.

A January 2004 examination report for retirement and VA purposes reflects that the Veteran reported that she was assaulted in 1992 during which her head was slammed into the ground, seen in the emergency room, and diagnosed (x ray) with a skull fracture.  She reported that she refractured her head while playing with her son in 1993, was again closely observed, and was released after no complications occurred.  The Veteran reported to the January 2004 examiner that she had no subsequent seizures or convulsions and is presently asymptomatic.  She was diagnosed with "status post skull fracture, times two - resolved."  No new and material evidence was submitted with respect to this claim within a year of the notice of the decision.

In 2007, the Veteran filed to reopen the previously denied claims but failed to allege, or provide evidence, of specific incidents a skull fracture residual of evidence of a diagnosed skull fracture while on active service. 

Evidence added to the record since the last final denial includes clinical records.  A 2009 VA record reflects that the Veteran had a history of two skull fractures in the early 1990s with residual headaches.  The Veteran also reported two episodes of syncope which was noted to be  more compatible with partial seizures, especially given her previous head injuries and skull fractures (See September - December 2009 VA records).  A September 2009 CT scan of the head reflects that the Veteran reported a six month history of fainting and worsening headaches.  The CT impression was normal.  The clinical opinion was that the Veteran's syncope episodes "sound entirely like Stokes-Adams attacks".  

A December 2011 VA record reflects that the Veteran reported a skull fracture from being assaulted in 1992 but "denied any brain injury or cognitive changes resulting from this injury."

A December 2016 VA examination report reflects that the Veteran does not have any residuals of a TBI, and the claimed condition of residuals of a skull fracture in service are less likely than not.

Given the low threshold in low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence, specifically the clinical notes regarding seizures, has been received.  The claim is reopened. 


Newly Reopened Claim - Skull Fracture/Concussion Residuals

Having reopened the Veteran's claim, the Board finds that it may adjudicate it on a de novo basis; the Veteran will not be prejudiced by the Board's action because the RO reopened the claim in a statement of the case.

The Board finds that service connection for residuals of skull fracture is not warranted. 

The claims file does not include orders noting that the Veteran was in Federal service (e.g. AGR) when the 1992 and/or 1993 incidents occurred and the evidence supports a finding that she was not on duty.  For example, the 1992 incident occurred on a Friday while the Veteran was in Pompano Beach with her family, picking up her daughter to take her back to Tampa, Florida for her senior year of high school.  The evidence does not suggest that the Veteran was performing a weekend drill; to the contrary, the incident occurred on a Friday and the Veteran spent Saturday with her family.  The August 29, 1993 incident occurred on a Sunday when the Veteran was playing with her child.  

Assuming arguendo that the Veteran was in service under 32 U.S.C. 502(f), when the incidents occurred, service connection is still not warranted.  

As noted above, the CT scans in 1992, 1993, and 2009 all reflect a normal skull. Moreover, the Veteran had a normal skull in 1995.  She also had no reported residuals until more than a fifteen years after the incidents.  Notably, in 2004, more than a decade after the incidents, she reported that she had no subsequent seizures or convulsions and was asymptomatic.  Although there was some question in 2009 as to whether she had residual headaches and syncope due to skull fractures, such indication was rendered without benefit of review of prior CT scans.  In addition, the Veteran denied any brain injury or cognitive changes resulting from this injury when questioned in 2011, and the December 2016 examiner found no such residuals.

The December 2016 VA examination examiner considered the Veteran's contentions as well as the clinical records which were negative for abnormalities of the brain and skull after the incidents, and the records for many years which were negative for symptoms, and found that the Veteran does not have any residuals of a TBI (i.e. skull fracture).  The examiner found that the Veteran's emotional/behavioral symptoms were not related to her injury in service and that her apathy is related to her current life situations (e.g. pending divorce).

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to her claimed symptoms such as mild memory loss, headaches, and dizziness.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, any contention as to symptoms since the 1992 and 1993 injuries is less than credible given the record as a whole.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

NME - Bilateral Shoulder

In an unappealed July 2004 rating decision, the RO denied service connection for bilateral shoulder disability because, although the Veteran had left shoulder pain in April 1999 and  bilateral shoulder pain in May 2003 following a vehicle accident, no disability was shown during the pendency of her claim.  

At the time of the last final denial, the evidence included clinical records which noted that the Veteran reported left shoulder pain for two weeks, and that it hurt to take her shirt off, and that upon examination, her shoulder was tender without a decrease in range of motion secondary to pain (April 1999), that she denied a painful or trick shoulder (October 2000), and that she complained of bilateral shoulder pain after being in a motor vehicle accident on May 2003; upon examination, her  trapezius muscles were positive for tightening (May 2003).  A January 2004 (incorrectly listed as January 2005 on one page and January 2004 on a subsequent page) report of medical history reflects that the Veteran reported that she had a "painful shoulder, elbow, or wrist" and described it as thoracic outlet syndrome and tennis elbow.  No new and material evidence was submitted with respect to this claim within a year of the notice of the decision.

Evidence added to the record since the 2004 denial includes the Veteran's statements and numerous clinical records.  An August 2007 record reflects that the Veteran had neck/shoulder pain which she attributed to motor vehicle accidents in 1992 and 2001.  She could not describe the pain and had a difficult time localizing it and did not identify which shoulder.

The VA's records reflect that in 2010, the Veteran fell off her horse and fractured her left shoulder, dislocated it, and chipped a bone in it.  Additional records reflect that she had some limitation of motion in 2012 and that she had some hardware in her left shoulder due to a 2010 repair after a fall. 

A September 2012 record reflects that the Veteran reported a "nearly two year history" of left shoulder discomfort that began after she fractured it.  It was noted that she had a "frozen shoulder" following the 2010 fracture and ORIF.  An October 2012 record reflects the Veteran had had an internal fixation of the left humerus.

February 2013 x-rays reflect that the only evidence of an abnormality of the left shoulder was evidence of her prior surgery.  A January 2014 record reflects that the Veteran reported that she "twisted" something in her left shoulder and upper arm and felt like she had "torn" something. 

A February 2017 VA examination report reflects that the Veteran reported that she started having left shoulder problems in the 1970s and it "kept getting strained".  The Veteran's right shoulder was normal, and the left shoulder was abnormal.  
The examiner found that the Veteran's current left shoulder disability is less likely as not incurred in or due to service.  

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received for the right shoulder.  The clinical records are new in that they were not previously in evidence, but they are not material as they do not raise a reasonable possibility of substantiating her claim for a right shoulder disability incurred in active service.  Notably, there is no continuity of symptoms since service, and no disability found upon examination in 2017.  There is still no evidence of a current disability causally related to active service, or of residuals of a disability incurred in active service.  Thus, the claim for service connection for a right shoulder disability is not reopened. 

With regard to the left shoulder disability, and given the low threshold espoused in Shade, the Board finds that new and material evidence has been received in that the Veteran has a current left shoulder disability.  Thus, the claim is reopened. 

Newly Reopened Claim - Left Shoulder Disability

Having reopened the Veteran's claim, the Board finds that it may adjudicate it on a de novo basis; the Veteran will not be prejudiced by the Board's action because the RO reopened the claim in a supplemental statement of the case.

The Board finds that service connection for a left shoulder disability is not warranted. 

As noted above, the evidence reflects that the Veteran had left shoulder pain in April 1999; however, the record indicates that it resolved as she had no complaints in 2000.  She then again reinjured shoulder in May 2003; however, the record again indicates that it resolved as she had no further complaints in service.  Her January 2004 medical examination report for retirement and VA purposes is negative for shoulder complaints.  As this examination was done, in part, for retirement purposes, it seems reasonable that if she had had complaints the left shoulder since the 1970s or 1990s or May 2003, she would have reported such.  Her January 2004 (incorrectly dated as 2005 on one page and 2004 on one page) report of medical history notes thoracic outlet syndrome complaints, rather than a distinct left shoulder complaints.  

The Board acknowledges that there is one August 2007 record where the Veteran reported pain due to vehicle accidents in 1992 and 2001; however, she could not describe the pain and had a difficult time localizing it and did not identify which shoulder was affected.  Subsequently, there are no further complaints until she fell off a horse in 2010 causing damage to her left shoulder requiring surgery.  As noted above, a September 2012 record reflects that the Veteran reported a "nearly two year history" of left shoulder discomfort that began after she fractured it.  The Board finds that if the Veteran had had left shoulder complaints since a period of active service, it would have been reasonable for her to have mentioned this, and for it to have been noted, rather than state that her problems began with the fall from a horse many years after service.  Moreover, the February 2013 x-ray reflects that the only evidence of an abnormality of the left shoulder was evidence of her prior surgery for repair after her post-service 2010 fall.  The subsequent complaints of the left shoulder are with regard to the 2010 incident and to a subsequent incident where she reported that she had "twisted" something in her left shoulder and upper arm and felt like she had "torn" something (January 2014).

The Board acknowledges the Veteran's comments to the February 2017 examiner that her left shoulder problems began in the 1970s and it "kept getting strained" and that she would self-treat; however, the Board finds that any contention as to continuity of complaints since service is less than credible as it is inconsistent with other statements provided regarding the duration of shoulder complaints.  Further, the 2017 examiner clearly concluded that "[t]here is no evidence that veterans left shoulder strain from 4/1999, was an ongoing or chronic condition."  The examiner's opinion was based, in part, on the lack of clinical evidence (follow up appointments) showing an ongoing left shoulder complaint since 1999 until 2004.  The examiner also noted the Veteran's denial in 2004 of complaints, and the normal shoulder examination in 2004.  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Diabetes Mellitus/hypoglycemia/glucose intolerance

An August 1989 record reflects that the Veteran was treated for syncope which was noted to be due to dehydration (August 14, 1989).  Another August 1989 record reflects that the Veteran reported a history of syncopal episodes.  It was further noted that she had syncope with low blood pressure during her past vaginal deliveries of her children.  It also reflects that she had another episode in August of 1989 when she was sitting in computer class.  The assessment was probably vasovagal syncope.  

A September 1992 clinical record reflects that the Veteran's urinalysis was negative for glucose.

A January 2004 examination for retirement and VA purposes reflects that the Veteran reported a diagnosis of hypoglycemia in 1989, that she was presently asymptomatic, and that she is treated with diet medication with excellent results.  Glucose levels were within normal range. 

A March 2005 Orthopaedic Institute record reflects a reported past medical history of hypoglycemia.  A July 2005 Quest Diagnostics Incorporated laboratory report reflects normal glucose level.  Thus, more than a year after separation from service, her glucose level was normal.

A June 2006 Gainesville Family physician laboratory report reflects an elevated glucose level, but negative for glucose in the urine.

An April 2007 Quest Diagnostics Incorporated laboratory report reflects a normal glucose level.  An October 2007 record reflects an elevated glucose level.

A May 2008 Quest Diagnostics Incorporated laboratory report reflects an elevated glucose level.  A September 2008 Gainesville Family Physicians record reflects that an impaired glucose tolerance test was ordered.  A September 29, 2008 VA report reflects elevated glucose levels. 
	
The Veteran contends that she had hypoglycemia in service and now has borderline diabetes due to it. 

An August 2015 VA examination report reflects an elevated glucose level.  The report also reflects that the Veteran reported that in 1989, the following occurred.  "I passed out during a training exercise... My blood pressure was like 45 over something or other...they said I kept dying on the table...I kept going in and out." She further stated that she recalls having been told that she was hypoglycemia and had to eat regularly.  She also stated as follows: "If I don't keep regular food in my system, I'll start seeing rings...flashing zig-zag lines..."  

The 2015 VA examiner found that the Veteran had an acute and transient episode of syncope/near syncope in 1989 which resolved in service and without any residuals.  The clinician also found that it is less likely as not that the Veteran's impaired fasting glucose condition began in or was otherwise related to service.   

The 2015 clinician found that upon review of the evidence and pertinent literature, the Veteran's description of hypoglycemia in 1989 does not match the expected signs for hypoglycemia as the Veteran reported very low blood pressure at the time of the event and "hypoglycemia results in an elevation of heart rate and blood pressure."  This clinician also noted that the 1989 episodes were most likely due to a vasovagal reaction (the cause of a common fainting spell), rather than due to hypoglycemia.  The clinician noted blood pressure levels, and that there was no objective evidence for hypoglycemia to support the Veteran's reported history.  

The clinician noted fasting glucose elevation in September 2008 was four years after service separation and that impaired glucose tolerance was not added to her VA problem list until 2015.  The clinician also found that the Veteran's development of impaired fasting glucose years after retirement from service is less likely due to service and most likely due to her post-retirement development of obesity in the setting of a strong family history of diabetes mellitus.  In this regard, it was noted that the Veteran has a history of diabetes in three first-degree relatives; has gained twenty-four pounds since retirement; and has a body mass index which is obese.  

The Veteran is competent to state that she feels light-headed at times, but she has not been shown to have the experience, training, or education necessary to make an etiology opinion as to such.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds that the most probative evidence of record is against a finding that the Veteran has hypoglycemia or glucose intolerance causally related to, or aggravated by, service.  Although she has continuously asserted such, the clinical records do not support such.  Rather, they support a finding that in her life-time, she has had syncope or near syncope due to vasovagal reasons, and that her increased glucose post service was due to genetics and post service factors such as obesity.  The Veteran's contention as to continuity of symptoms since a period of active service is less than credible given the record as a whole, as noted above.  Moreover, the evidence is against a finding of diabetes manifesting to a degree of 10 percent within a year of separation from service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating Right and Left Thumb Disabilities

The Veteran's thumb disabilities are evaluated as noncompensable effective from June 2004 under DC 5010-5228.  As noted above, the Veteran's right extremity is her major extremity and her left extremity is her minor extremity.  In April 2007, the Veteran filed for increased ratings.  She contends that her hands do not work correctly.

Pursuant to DC 5228, a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum scheduler 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb:  If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx. 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis. 

Additionally, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. Id. The above ratings are to be combined, not added under DC 5003. 

The Board finds based on the evidence of record, as described below, that a 10 percent rating, and no higher, is warranted for each thumb.

A December 2006 Shands Health clinic reflects that the Veteran complained of bilateral hand pain.  Upon examination, she was tender at the CMC (carpometacarpal) joint on the right thumb; the left side was "not nearly as tender" but the Veteran explained that she was having a good day on the left.  The Veteran was able to oppose her thumbs to the base of her little fingers. 

An August 2007 VA examination report reflects that the Veteran reported chronic pain in both first metacarpocarpal joints which is at a 4/10 and flares to a 7/10 with any grasping or repetitive lifting; she controlled the pain with medication.  Upon examination, there was no swelling, heat, redness, or joint effusion of any joint of either hand.  There was mild tenderness to palpation of the left first carpometacarpal joint but not the right first carpometacarpal joint.  No other joints of the hands were tender or affected in any way.  The Veteran had full range of motion of all joints in both hands.  The Veteran could easily touch the tips of her first fingers to the tips of the second through fifth fingers of both hands.  When the Veteran made a fist there was no space between the tips of the fingers and the proximal crease.  It was noted that she had excellent grip strength in both hands.
 
A January 2008 private medical records (University of Florida) reflects continued complaints of the left thumb.  The Veteran reported that she did fairly well with pain in the left thumb and it was manageable with ibuprofen.  Upon examination, she was nontender to palpation, had a negative grind sign, was able to oppose the base of her little finger, and did not have subluxation. 

A February 2008 VA examination report reflects that the Veteran reported pain in the left thumb.  Upon examination, there was no gap between the thumb pad and the fingers.  There was no decreased strength for pushing, pulling, twisting, probing, writing, touching.  There was no pain on range of motion of the MP right thumb which was to 60 degrees.  There was pain on range of motion of the left thumb with a loss of range of motion of the MP joint.  There was no pain or loss of range of motion bilaterally of the IP joint 

Additional private records reflect complaints of right thumb pain and/or weakness (See March 2012, June 2012 records), and that the Veteran had fallen in November 2012 and/or January 2013 and had been experiencing pain in the thumbs ever since. (See November 2012, February 2013, March 2013, and July 2013 records.) 

A December 2014 clinical note reflects that the Veteran reported right thumb pain controlled with a brace which was worse with movement. 

An August 2015 VA examination report reflects diagnosis of right and left thumb degenerative joint disease.  The Veteran reported constant pain at the base of the thumb, with tingling, and numbness.  She also reported that the right thumb does not have a flare-up, but that the left thumb flares-up so that, during a flare-up, she "cannot do anything" with the left hand and it will spasm.  The Veteran also reported that she cannot grip anything with or lift even small items (right hand) and it is difficult using her left thumb for repetitive movement due to pain. 

Upon testing of the right hand in 2015, she had 35 degrees of flexion of the MCP joint and 50 degrees of flexion of the IP joint.  There was no gap between the pad of the thumb and the fingers, or between the fingers and the proximal transverse crease of the hand on maximal finger flexion.  There was pain noted on examination which causes functional loss with finger flexion and opposition with the thumb.  Repetitive use testing did not cause additional functional loss or range of motion loss.  The Veteran had 4/5 grip strength but no muscle atrophy.  She had a scar which was not painful or unstable.  The Veteran used a right hand/thumb brace for the right thumb DJD on a constant basis.  The examiner found that the functional impact was as follows: unable to grip or hold anything of any weight with right hand.   

Upon testing of the left hand, she had 55 degrees of flexion of the MCP joint and 90 degrees of flexion of the IP joint.  There was no gap between the pad of the thumb and the fingers, or between the fingers and the proximal transverse crease of the hand on maximal finger flexion.  There was no pain noted on examination. Repetitive use testing did not cause additional functional loss or range of motion loss.  She had 5/5 grip strength but no muscle atrophy.  The Veteran used a left hand/thumb brace for the left thumb DJD on an intermittent basis.  The examiner found the functional impact as follows: difficulty using left hand for repetitive movement requiring the thumb.

The August 2015 diagnoses were as follows:  DJD of the left thumb with mild residual (range of motion loss and pain), and DJD of the right thumb with moderate to severe residual thumb disability (severe range of motion loss and pain) but functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

The Board has considered the Veteran's complaints and the clinical records, and finds that a 10 percent rating, and no higher is warranted for each thumb due to the Veteran's pain.  A compensable rating is not warranted under DC 5228 because the Veteran does not have a gap of at least one inch between the thumb pad and fingers.  A compensable rating is also not warranted under DC 5224 because the Veteran does not have ankylosis.  

Under DC 5010, arthritis which is substantiated by x-ray, is to be evaluated under DC 5003, which in turn, states that the joint is to be rated based on limitation of motion.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints, such as in this claim, affected.

The Veteran is competent to report pain and has consistently reported pain at various times during the rating period on appeal.  Under 38 C.F.R. § 4.59; the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint. Petitti v. McDonald, 27 Vet. App. 415 (2015). (38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence. Id.) 

The Board has considered that the Veteran has more than one joint of each thumb which have been diagnosed with a disability.  Nonetheless, they are minor joints and when taken together, the joints of each thumb constitute a group of minor joints of each thumb.  See 38 C.F.R. § 4.45 (f).  As such, each thumb warrants no more than a 10 percent rating for pain under 38 C.F.R. § 4.59.  In this regard, the Board is mindful that 38 C.F.R. § 4.59 does not limit the rating to 10 percent and that a higher rating may be warranted in some circumstances.  However, in the present case, the Board finds that it is not.  As noted above, the Veteran's left thumb was clinically found to have only mild residual symptoms.  The Veteran s right thumb symptoms were found to be more severe than mild but not as severe as if any part of the thumb were amputated.  The Board has considered DC 5152 and notes that a 20 percent is rated when the thumb is amputated at the distal joint or through the distal phalanx.  As the Veteran's disability does not rise to this level, her level of severity does not more closely approximate a 20 percent rating.  Thus, 10 percent rating is warranted.  The Board also notes that although the Veteran has loss of range of motion and difficulty holding weight in her right hand, she can still do other activities with her thumbs and fingers, to include activities such as pushing buttons, type, pulling tabs, and holding reins for her hobby of horseback riding.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria set out in DC 5228 for a compensable rating because she does not have a gap which is at least one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  However, the Veteran does have painful, arthritic thumb joints; thus, she is entitled to a 10 percent rating for each thumb.  

The Board acknowledges the Veteran's report of experiencing symptoms such as pain, weakness, and/or instability of her various service-connected disabilities.  As a lay person, the Veteran is competent to attest to such physical. King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria and with the fact that the Veteran has had over the various years and at various times several service-connected and non-service-connected disabilities affecting the upper extremities (i.e. right elbow tendonitis, carpal tunnel syndrome, bilateral thumb traumatic arthritis, thoracic outlet syndrome, bilateral shoulder pain, bilateral wrist phlebitis).

The Veteran is not competent to identify a specific level of disability of each disorder according to the appropriate diagnostic codes, or to provide an etiology of each specific complaint given the several diagnoses.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of symptomatology.

The Board has also considered the Veteran's statements as to her symptoms as well as the clinical findings, to include with regard to repetitive use, and the factors under DeLuca v. Brown, 8 Vet. App. 2012 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (pain must affect some aspect of the normal working movements of the body such as "excursion, strength, speed, coordination, and endurance in order to constitute functional loss.)  

Thoracic Outlet Syndrome

Thoracic outlet syndrome deals with the area of the thorax (the chest), and the Board has considered the area of the upper chest, arms, shoulder, and neck as those areas may all be affected.  The Veteran's thoracic outlet syndrome is evaluated as noncompensable under DC 7113-5021 effective from April 13, 2007.  

Under 38 C.F.R. § 4.71a, DC 5021, myositis (inflammation of muscle tissue) is rated as degenerative arthritis, DC 5003.  Under DC 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation is noncompensable under those codes, however, a 10 percent rating is warranted for limitation of motion of the joint, provided that limitation of motion is confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.

An August 2007 VA examination report reflects that in the opinion of the clinician "there are no radicular pains or weakness in the upper extremities."  The examiner acknowledged that the Veteran reported weakness, but reported that he could not find any weakness.  Upon neurologic examination, the Veteran's upper extremities moved well, and she had normal light touch sensation over the palms and fingertips.  Thus, there was no confirmation of a disability to warrant a compensable rating.

A February/March 2008 examination report reflects that the Veteran reported that "blood quit running when [she] went to sleep at night" and her arms are numb.  She reported numbness and tingling in the arms and especially the ulnar aspect of the hands.  She also reported incoordination in that if somebody throws something to her, she reacts slowly and misses it.  She also stated that if she is carrying something and holds it too long, she will "all of a sudden" drop it.  Upon examination, the Veteran's radial pulses decreased at bilateral arms with arms raised straight over her head (abduction).  She complained of numbness and tingling at the hands and fingers with arms raised over head.  There were no color changes in fingers or hands, and no pallor.  The report reflects that the Veteran's disability would have a mild effect on chores, bathing, and grooming; a moderate effect on shopping exercise, sports, recreation, and traveling; and no effect on feeding, dressing, and toileting.  With regard to occupational impairment, it would have a significant effect with decreased mobility, manual dexterity, and strength.  She would also have problems with lifting and carrying and reaching.  However, all those effects were based on the Veteran's reported symptoms because upon testing, she had no symptoms.  Upon testing of the peripheral nerves, she had normal testing to vibration, pain, light touch, and positive sense.  She had normal reflexes.  The examiner found that there was "no objective evidence of neurologic abnormality noted on [examination]."

A May 2008 VA examination report reflects that the Adson's test for thoracic outlet syndrome was positive.  The Veteran had normal light touch sensation through all the upper extremities.  She reported numbness and tingling in the arms and especially the hands when she lifts her arms above shoulder height.  There was no evidence of muscle paralysis or atrophy and the joints were not affected.  

A September 2008 record reflects that the Veteran again complained of symptoms of the left forearm and hand.  She reported feelings of a shooting electric current and increased weakness in her left arm.  The examiner stated that the area of reported distribution of shocks is not consistent with thoracic outlet syndrome.

An August 2015 VA examination report notes that the Veteran reported that she was taught to avoid above-head activity and she had learned to do this.  The report reflects that the Veteran was asymptomatic during the testing.  There was no change in color or temperature.  

Based on the foregoing, a compensable rating under DC 5021 is not warranted because the Veteran does not have limitation of motion, swelling, muscle spasm, or satisfactory evidence of painful motion due to thoracic outlet syndrome.  The Board notes that the RO rated the Veteran's disability under DC 7112-5021; however, the Board finds based on the Veteran's reported symptoms of tingling and numbness that the Veteran's disability should also be considered under the diagnostic codes for the peripheral nerves.  An August 2015 VA examination report reflects that the Veteran's sensory examination of the shoulder area and arms was normal, the Veteran did not have trophic changes, Phalen' s sign was negative, Tinel's sign was negative, the median nerve was normal, the upper radicular group was normal, the middle radicular group was normal, and the lower radicular group was normal, and an EMG of the left upper extremity was normal (the right was not tested).  There was no evidence of cervical radiculopathy or brachial plexopathy.  There was no evidence of ulnar compression at the elbow or at Gunyon's Canal.  A vascular study reflected stenosis of the right internal carotid artery and the left internal carotid artery.  The examiner found that the Veteran's thoracic outlet syndrome was not considered disabling and had no functional impairment. 

Thus, the clinical evidence does not support a finding that a compensable rating is warranted under the diagnostic codes for the nerves.  Although the Veteran contends that she gets numbness and tingling in the arms and especially the hands when she lifts her arms above shoulder height and she therefore does not do so, the clinical evidence does not support a finding that she exhibits such symptoms due to her service-connected disability in 2007 or 2015.  Moreover, even those radial pulse tests (i.e. pulse was decreased) were indicative of thoracic outlet syndrome in February 2008 and May 2008, she did not have other symptoms upon examination.  

Although the Veteran is competent to state her symptoms, the Board notes that she has a multitude of disabilities which may affect the upper extremities to include CTS, right and left thumb disabilities, cervical disc disease, tendonitis of the right elbow, and a left shoulder which is post-surgery  Thus, the Board finds that the clinical examination findings are the most probative evidence of record.  The Board finds that the Veteran's disability does not exhibit symptoms which warrant a compensable rating as it has not been shown to cause limitation of motion, or mild incomplete paralysis of a nerve.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right and Left Carpal Tunnel Syndrome (CTS)

The Veteran's carpal tunnel syndrome (CTS) is evaluated as noncompensable effective from June 2004 under DC 8515.  The Veteran is right-handed; thus, her right extremity is her major extremity, and her left extremity is her minor extremity for rating purposes.  In April 2007, the Veteran filed for increased ratings.  She contends that her hand does now work correctly.

CTS is not specifically listed in the Rating Schedule; therefore, the Veteran's disabilities must be rated by analogy.  As noted by the medical records, CTS involves the median nerve.  DC 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's right and left disabilities. 

DC 8515 provides a 70 percent disability rating for complete paralysis of the median nerve in the major arm, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances. Complete paralysis of the minor arm results in a 60 percent rating.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." A 50 percent disability rating is assigned for severe incomplete paralysis of a major arm, and 40 percent for a minor arm.  A 30 percent disability rating is assigned for moderate incomplete paralysis of a major arm, and 20 percent for a minor arm.  A 10 percent disability rating is assigned for mild incomplete paralysis of either arm. 38 C.F.R. § 4.124a, DC 8515.

A December 2006 Shands HealthCare record reflects that the Veteran's carpal tunnel had been released previously.

An October 2007 private records (Southeastern Rehabilitation) reflect that the Veteran has left median neuropathy which was mild, and right cubital tunnel syndrome which was mild.  It was noted that the Veteran reported ongoing numbness and tingling in the hands and fingers.  It was noted that she maintains functional use of the hands 

An August 2007 VA examination report reflects, in pertinent part, as follows:

The veteran states that she has equal pain and discomfort throughout the entirety of both hands caused by bilateral carpal tunnel syndrome  . . . .  The weakness and pain of the entire hand that she reports today in my opinion is not caused by carpal tunnel syndrome but is caused by some other condition.  She reports that the entirety of both hands turn blue and cold and ache which in my opinion is not typical of carpal tunnel syndrome The veteran states that she has weakness in both hands such as having difficulty undoing jar lids though she has no evidence of muscle weakness in the hands today and specifically no evidence of thenar muscle wasting in the hands today.  She reports to have paresthesias and dysesthesias throughout the entirety of both hands but not specifically in the areas served by the median nerves.   . . .  By definition bilateral carpal tunnel syndrome affects the median nerves.

The August 2007 examiner found that the Veteran was status post carpal tunnel release on the left, and that there was "actually no evidence of carpal tunnel syndrome on the right by physical examination." 

A February 2008 VA examination report reflects that the Veteran was status post carpal tunnel release on the left and had decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, pain, and decreased strength of the upper extremity.  However this appears to have been based solely on the Veteran's reported symptoms as the Veteran had normal sensory testing, normal muscle strength, no motor function impairment, and normal reflexes on examination. 

September 2008 records (Gainesville Family Physicians) reflect that the Veteran had nerve conduction studies of both median and the left ulnar nerve.  Upon examination, it was noted that both left and right median nerve conduction studies were within normal limits.

A January 2013 VA record reflects that upon testing there was no evidence of left CTS (the right was not tested.)

A December 2014 VA clinical record reflects that upon examination, the Veteran's grip was 5/5.  Her median and ulnar nerves were negative for Tinel's and Phalen's.  

An August 2015 VA examination report reflects that the Veteran's median nerves were negative for Phalen's and Tinel's.  She had a normal median nerve on the left and on the right without paralysis.  The examiner found with regard to the right upper extremity, that the prior diagnosis of CTS was an incidental finding and the Veteran was asymptomatic and that the prior CTS had resolved with no residuals.  With regard to the left upper extremity, the examiner found that it had also resolved with no recurrence and the only residual was a well-healed scar .

In sum, the most probative evidence of record is against a finding that a compensable rating is warranted for either left or right CTS.  The Board acknowledges the Veteran's numerous complaints, but as noted above, she has various disabilities of the upper extremities and she has not been shown to be competent to differentiate the various symptom etiologies, especially as she has bilateral thumb disabilities in the area of the CMC joint, and at least one elbow disability.  Although some records reflect CTS, these appear to be based on a history and the Veteran's statement that her symptoms are CTS.  The actual clinical findings (electronic studies) during the rating period on appeal and noted above are against a finding of CTS.

As noted above, the August 2007 VA examiner found that the Veteran's complaints were not due to CTS and that there was no evidence of CTS on examination.  In addition, records in September 2008, January 2013, December 2014, and August 2015  reflect that there was no evidence of CTS was found on examination.   

In sum, the Veteran was found to have CTS in service (March 2004) which was successfully treated.  Her subsequent complaints with regard to the upper extremities are not shown, by the most probative evidence of record, to be due to CTS; thus, a compensable rating under any diagnostic code is not warranted.  The Board also finds that 38 C.F.R. § 4.59 is not for application as the nerves are not arthritic or painful joints. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right Elbow Tendonitis 

The Veteran's tendonitis of the right elbow (major extremity) is evaluated as 10 percent disabling effective from June 2, 2004 under DC 5206 which pertains to limitation of flexion of the elbow.  

Pursuant to DC 5206, a 10 percent rating is warranted where flexion of the elbow is limited to 100 degrees.  A 20 percent rating is warranted where flexion of either elbow is limited to 90 degrees.  Higher evaluations are warranted for greater degrees of limitation of flexion.  

The elbow may also be evaluated under DC 5207, which allows for a 10 percent rating where extension of the elbow is limited to 45 degrees.  A 20 percent rating is warranted where extension of either elbow is limited to 75 degrees.  Higher evaluations are warranted for greater degrees of limitation of extension.  

The Board finds, based on the evidence of record, that a higher evaluation is not warranted for any period on appeal. 

An August 2007 VA examination report reflects that the Veteran reported that she aches in the area of the proximal right elbow.  She pointed to the triceps tendon but not at the medial or lateral epicondyles.  The Veteran reported pain which flares to a 7/10 with any repetitive grasping or lifting and that she took medication for pain but did not use a brace or sling.  Although she reported weakness, swelling, instability and giving way, the examiner found that none of those symptoms were noted on examination.  There was also no stiffness, heat, or redness.  Upon examination, there was specifically no tenderness over the right triceps tendon or over the medial or lateral epicondyles.  There was no bluish coloration of the hands, and the temperature of the hands was normal.  The Veteran had normal range of motion right elbow.  Although the Veteran reported easy fatigability when doing housework requiring repetitive lifting, she performed ten repetitions of right elbow flexion and extension with no change in range of motion.  She also had full strength.  The examiner found that there is no evidence of increased weakness pain fatigability or incoordination after repetitive motion exercise of the elbow.  The diagnoses were right elbow triceps tendonitis with no evidence of medial or lateral epicondylitis.

Additional clinical records reflect that the Veteran had range of motion within normal limits (e.g. September 2010, August 2011, and October 2011).  Records also reflect normal strength on extension and flexion of the elbow (e.g. August 2011, February 2012, March 2012). 

An August 2015 VA examination report reflects that the Veteran reported that she has pain in the right elbow and forearm which is present all the time, and that during a flare-up , her whole arm will be aching just to move it. 

Upon initial range of motion testing at the August 2015 examination, the Veteran had full range of motion with no evidence of pain.  There was moderate tenderness to palpation over the lateral posterior elbow consistent with tendonitis.  There was no additional functional loss or range of motion after repetitive use and no pain, weakness, fatigability, or incoordination which significantly limited her functional ability with repeated use over time.  The Veteran also had full muscle strength without any muscle atrophy.  The examiner noted that the Veteran's functional impact would be more difficulty lifting heavy objects and repetitive activity with the arm; this would appear to be based on the Veteran's complaints as opposed to clinical findings noted above.

In sum, while the Veteran has reported several symptoms, the more probative evidence does not support a finding that she has ankylosis, extension limited to a compensable degree, or flexion limited to a compensable degree.  Nor is there another pertinent diagnostic code which would provide a rating in excess of 10 percent disabling based on her disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating Left Hip

The Veteran's left hip disability is evaluated as noncompensable from June 2, 2004 under DC 5252, and as 10 percent disabling under DC 5253 effective from August 19, 2015.  The Board has also considered the other diagnostic codes for the hip area.  In April 2007, the Veteran filed for an increased rating.

Under DC 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.  Under DC 5252, a 10-percent rating is warranted where hip flexion is limited to 45 degrees.  A 20 percent disability rating is warranted where flexion is limited to 30 degrees; 30 percent where flexion is limited to 20 degrees; and 40 percent where flexion is limited to 10 degrees.  

Under DC 5253, which considers impairment of the thigh, a 10 percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees. A 10 percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs. A 20 percent maximum scheduler disability rating is appropriate where there is inability to abduct beyond 10 degrees. Id. 

Assigning multiple ratings based on the same symptoms or manifestations of a disability constitutes prohibited pyramiding. 38 C.F.R. § 4.14.  However, assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under DC 5251, 5252, and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Estaban v. Brown, 6 Vet. App. 259 (1994).

As noted above, the Veteran's claim was received in April 2007.  An August 2007 VA examination report reflects that the Veteran reported 2/10 level chronic aching pain which flares to a level 6/10.  She reported medication keeps pain at those levels.  She had no weakness, stiffness, swelling, heat, redness, giving way locking, easy fatigability, or lack of endurance.  She did not use an assistance device, and had not had dislocation or recurrent subluxation of the left hip.  Her left hip did not limit her occupation, and was reported to limit her recreation in that after she walks one fourth of a mile, she has increased pain (flare-up).  Upon examination in August 2007, she had left hip flexion from 0 to 110 degrees of possible 125 degrees actively and 0 to 120 degrees of possible 125 degrees passively with no pain between ranges of motion described above.  Left hip extension was full.  Left hip adduction was 0 to 20 degrees compared to usual 25 degrees actively and passively limited by stiffness but not by pain.  Left hip abduction was 0 to 35 degrees compared to usual 45 degrees actively and passively limitation being by stiffness but not by pain.  Left hip external rotation was 0 to 45 degrees compared to usual 60 degrees actively and passively without limitation by pain or stiffness.  Left hip internal rotation was full.  There was no change in range of motion of the left hip following repetitive use, and also no increased weakness, pain, fatigability, or incoordination.  Strength of left hip flexion/extension was 5/5 before and after repetitive motion.  The examiner found that there was no clinical evidence that the Veteran would have increased weakness pain fatigability or incoordination of the left hip after repetitive motion outside the clinic.  The clinician also found that the Veteran's pain is actually at the greater trochanter which is actually not joint pain which she states flares after walking one fourth of a mile.   

Records in 2010 and 2011 reflect that the Veteran was given a lift as one leg was found to be shorter than the other, and she was undergoing physical therapy with most complaints of the right hip but sometimes the left (e.g. April 5 and 26, May 2010, August 2010, January 2011 records reflect that the Veteran complained of left hip pain).

An August 2010 VA record reflects complaints of pain in both hips, worse in the right.  An October 2011 surgery consult record for the Veteran's right hip reflects she had no pain on the left.

A November 2012 VA record reflects that she was seen for bilateral hips with a defect on the right.  The Veteran reported bilateral hip pain with ambulation.  Upon examination, she had 95 degrees of flexion, 65 degrees of external rotation, and 20 degrees of internation rotations.  The Veteran was assessed with early hip degeneration secondary to AVN (avascular necrosis).  (The Board notes that subsequent records reflect AVN and continued complaints of the right hip with total hip replacement, but are negative for left hip complaints.)

An August 19, 2015 VA examination report that the Veteran reported intermittent pain which increases when she uses her left leg.  The pain was reported to be in the lateral hip and does not radiate to the groin.  She reported that when she moves her leg, it aches.  Upon examination, she had flexion to 95 degrees, and full extension, abduction, adduction, and rotation.  The examiner found that pain was noted on examination but that it did not result in functional loss; the pain noted on examination was on adduction.  There was no evidence of pain with weight bearing.  The Veteran had moderate tenderness to palpation over the lateral hip consistent with bursitis.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  In addition, pain, weakness, fatigability or incoordination did not limit functional ability with repeated use over time.  The Veteran had full muscle strength of the left hip and there was no muscle atrophy.  There was no degenerative or traumatic arthritis on x-ray.  The functional impact was noted to be more difficulty with standing and walking for long periods.

As noted above, the Veteran's range of motion exceeds that which is required for a minimum compensable rating under the pertinent diagnostic codes.  The Board notes that the RO assigned a 10 percent rating under 38 C.F.R. § 4.59 effective from August 19, 2015.  

The Board has considered whether a 10 percent rating prior to August 19, 2015 is warranted under 38 C.F.R. § 4.59.  "38 C.F.R. § 4.59 may intend to compensate painful motion, but it does not guarantee a compensable rating.  Instead § 4.59 employs conditional language that must be read in conjunction with the appropriate DC to be understood."  Sowers v. McDonald, 27 Vet. App. 472 (2016).  In the present case, the applicable Diagnostic Codes are based on limitation of motion and the minimum ratings provided are 10 percent.  In such a case, where the claimant's disability may cause painful motion but still not be severe enough to warrant a compensable rating under the assigned DC, a minimum rating may be available under § 4.59.

The Board finds that in giving the benefit of the doubt to the Veteran, a 10 percent rating, and no higher, is warranted from April 5, 2010 pursuant to 38 C.F.R. § 4.59.  Prior to that date, during the rating period on appeal, the pain was clinically found not to be in the joint area; thus, 38 C.F.R. § 4.59 is not applicable.  No such delineation was made in 2010 when the Veteran complained of pain; thus, the Board will find that it is as likely as not that the pain was in the joint area, and the Veteran should be compensated.  

A higher rating is not warranted for any period on appeal as the Veteran did not have ankylosis, did not have extension of the thigh limited to 5 degrees did not have limitation of flexion limited to 45 degrees or less, and did not have limitation of abduction lost beyond 10 degrees. 

Other Considerations

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The evidence reflects that the Veteran has a high-school education, has at least four Associate's degrees, and was working at a prison until approximately 2012 when she quit or retired from her job due to her nonservice-connected right hip disability and/or after a fall from a horse required her to take time off of work.  She maintains a farm with a dozen horses, is active in 4-H, and enjoys riding.  (See December 2011 and November 2013 VA records)  

Although the Veteran has contended that her symptoms are severe, the more probative evidence of record (i.e. clinical examination findings) as noted above, does not reflect that the service-connected disabilities on appeal, singly or taken together, preclude her from substantial gainful employment given her education and work experience. 



ORDER

As new and material evidence has not been received to reopen a claim of entitlement to service connection for right wrist phlebitis, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for left wrist phlebitis, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for cervicitis and squamous metaplasia, or residuals of such, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for right hand contusion, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for rhinitis, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for a left knee disability, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for a left ankle disability (residuals of a left ankle sprain), the appeal is denied.

As new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of skull fracture, the appeal is granted to that extent.

Entitlement to service connection for residuals of skull fracture is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for a right shoulder disability, the appeal is denied.

As new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, the appeal is granted to that extent.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for hypoglycemia/glucose intolerance (now claimed as borderline diabetes) is denied. 

Entitlement to a rating of 10 percent, and no higher, for traumatic arthritis of the right thumb is granted subject to the regulations governing payment of monetary awards.  

Entitlement to a rating of 10 percent, and no higher, for traumatic arthritis of the left thumb, is granted subject to the regulations governing payment of monetary awards.  

Entitlement to a compensable initial rating for thoracic outlet syndrome is denied.

Entitlement to an increased rating for carpal tunnel syndrome of the left extremity, currently evaluated as noncompensable is denied.

Entitlement to an increased rating for carpal tunnel syndrome of the right extremity, currently evaluated as noncompensable is denied.

Entitlement to an increased rating for right elbow tendonitis, currently evaluated as 10 percent disabling, is denied.  


Entitlement to a rating of 10 percent, and no higher, from April 5, 2010 for left hip disability is granted subject to the regulations governing payment of monetary awards 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


